Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 305-320 and 325-329 are pending. Claim 325 has been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 34a. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 325 and 327-329 have been examined and claims 305-320 and 326 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The rejection of claim 326 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.


Claim Rejections - 35 USC § 102
The rejection of claims 325-329 under 35 USC 102(a)(1) as being anticipated by Zhu is withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 103
The rejection of claims 325-329 as unpatentable under 35 USC 103(a) over Zhu in view of Dey et al. and Sermadiras et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 325 and 327-329 are rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al. (US 2014/0113857) in view of Kawamoto (Targeting the BCL9/B9L Binding Interaction with β-catenin as a Potential Anticancer Strategy, Dissertation, 2010).
With respect to claim 325, Walensky et al. teach a structurally constrained peptide of an HD2 domain of BCL9 (BCL9-HD2), comprising at least one hydrocarbon staple or stitch (claim 1), wherein the peptide comprises an interacting face comprised of amino acids that interact with -catenin (claim 2), and wherein the peptide is SEQ ID NO: 3 (LSQEQLEHRERSLQTLRXIQRXLF) (claim 23).

Thus, the peptide of Walensky et al. corresponds to instantly claimed SEQ ID NO: 30 wherein Xaa1 is L, Xaa2 is L, Xaa3 is an ,-disubstituted amino acid, Xaa4 is I, Xaa5 is R, Xaa6 is an ,-disubstituted amino acid, and Xaa7 is L.
Walensky et al. do not teach substituting the last residue (i.e. phenylalanine) with 2-Nal.
Kawamoto teaches the mutational analysis of four BCL9 binding residues in the BCL9 20-mer peptide Ac-LEHRERSLQTLRDIQRMLFP-NH2 (para 2.2.2; Fig 2.2).
Kawamoto further teaches that mutation of F374 to residues possessing larger bicyclic aromatic side chains resulted in an increase in binding affinity with 2-naphthylalanine (2-Nal) and 5-chlorotryptophan (5-ClW) showing the best improvement with 3-fold and 8-fold increases, respectively (Fig. 2.2; page 21).
Kawamoto also teaches various stapled BCL9 peptides wherein the F374 residue has been substituted with 2-Nal (Fig. 4.12; page 67).
It would have been obvious to one of ordinary skill in the art to substitute the phenylalanine in the peptide of Walensky et al. with 2-Nal because Kawamoto teaches that such substitution results in an increase in binding affinity to -catenin.
The skilled artisan would have been motivated to do so because both references relate to BCL9 peptides targeting -catenin, and would have reasonably expected such substitution to confer the resulting peptide increased binding affinity to -catenin.
5, C8 or C11 alkyl or a C5, C8 or C11 alkenyl, or C5, C8 or C11 alkynyl). The tethered amino acid can be alpha disubstituted (e.g., C1-C3 or methyl). (para [0170]). Given the finite possibilities, one of ordinary skill in the art would have at once envisaged one substituent to be methyl, and the other to be a hydrocarbon linker (-(CH2)1-7-CH=CH-(CH2)1-7-).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 325 and 327-329 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10961290. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same polypeptides.
With respect to claim 325, ‘290 teaches a polypeptide having a length of 7-14 amino acids comprising SEQ ID NO: 79 or SEQ ID NO: 82 (claims 1-2), which overlap with instantly claimed SEQ ID NO: 30.
With respect to claim 327, ‘290 teaches that the ,-disubstituted amino acid is an -methyl, -alkenyl amino acid (claim 3).
With respect to claim 328, ‘290 teaches that a hydrocarbon linker is present between Xaa1 and Xaa2, or between Xaa3 and Xaa4 (claim 2), and further teach that the -methyl, -alkenyl amino acid is selected from (S)-2-(4'-pentenyl) alanine, (R)-2-( 4'-pentenyl)alanine, (S)-2-(7'-octenyl)alanine, and (R)-2-(7'-octenyl)alanine (claim 4).
With respect to claim 329, ‘290 teaches that the hydrocarbon crosslinker is selected from -CH2-CH2-CH2-CH=CH-CH2-CH2-CH2- and -CH2-CH2-CH2-CH2-CH2-CH2-CH=CH-CH2-CH2-CH2- (claim 5).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658